Exhibit 99.2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Note: The information contained in this Item has been updated for the change to reportable segments discussed in the Notes to the Consolidated Financial Statements. The following discussion should be read in conjunction with our Consolidated Financial Statements and accompanying Notes thereto included in our Current Report on Form 8-K filed on November 19, 2015. Except as expressly indicated or unless the context otherwise requires, the “Company,” “we,” “our” or “us” means Builders FirstSource, Inc. and its subsidiaries, including ProBuild Holdings LLC (“ProBuild”), as of July 31, 2015.
